UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 13-7423


DANIEL DAVID,

                  Petitioner - Appellant,

          v.

KENNY ATKINSON,

                  Respondent – Appellee,

          and

UNITED STATES OF AMERICA, District of Columbia; FEDERAL
BUREAU OF PRISONS; ERIC H. HOLDER, JR., United States
Attorney General,

                  Respondents.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. David C. Norton, District Judge.
(5:13-cv-01511-DCN)


Submitted:   January 29, 2014                  Decided:   February 5, 2014


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daniel David, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Daniel      David    seeks     to      appeal     the     district     court’s

order    adopting          the     magistrate          judge’s     recommendation         and

recharacterizing David’s 28 U.S.C. § 2241 (2012) petition as a

28    U.S.C.    §    2255     (2012)       motion.        This     court    may       exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and    certain       interlocutory         and       collateral    orders,       28    U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                         The order David seeks

to    appeal        is    neither      a    final       order      nor     an    appealable

interlocutory or collateral order.                      Accordingly, we deny leave

to proceed in forma pauperis and dismiss the appeal for lack of

jurisdiction.            We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this       court    and    argument         would   not   aid     the   decisional

process.

                                                                                  DISMISSED




                                                 2